September 21, 1906.
The Supreme Court en banc having been duly assembled to consider the motion made in this case for an order permitting defendant to move the Court for a new trial on after discovered evidence and having heard the affidavits submitted and argument of counsel.
It is ordered and adjudged, that the motion be refused and that the case be remanded to the Circuit Court for the purpose of fixing a new day for the execution of the sentence and judgment of the Circuit Court, which has been affirmed by the Supreme Court. *Page 527 
It is further ordered that the order staying the remittitur herein heretofore granted be and is hereby revoked, and that the remittitur be sent down forthwith.
IRA B. JONES, A.J., C.A. WOODS, A.J., GEO. W. GAGE, Circuit Judge, CHAS.C. DANTZLER, Circuit Judge, R.O. PURDY, Circuit Judge, GEO. E. PRINCE, Circuit Judge, R. W. MEMMINGER, Circuit Judge, D.F. HYDRICK, Circuit Judge.
We dissent. Y.J. POPE. C.J., EUGENE B. GARY, A.J., JAMES ALDRICH, Circuit Judge, R.C. WATTS, Circuit Judge, J.C. KLUGH, Circuit Judge.